 1   ZBS LAW, LLP
     Erin M. McCartney, Bar No. 308803
 2   Mark S. Krause, Bar No. 302732
     30 Corporate Park, Suite 450
 3   Irvine, CA 92606
     Telephone: (714) 848-7920
 4   Fax: (714) 848-7650
     bankruptcy@zbslaw.com
 5
     Attorneys for Movant,
 6   Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its individual
     capacity, but solely as trustee for BCAT 2015-14BTT
 7

 8
                               UNITED STATES BANKRUPTCY COURT
 9
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
10
      In re                                        Case No.: 17-40148
11                                                 RS No.: MSK-1
      Indalecio Vazquez,                           Chapter 13
12
                     Debtor.                       NOTICE OF HEARING ON MOTION FOR
13                                                 RELIEF FROM THE AUTOMATIC STAY
                                                   UNDER 11 U.S.C. §362(d)(1) (REAL
14                                                 PROPERTY)
15                                                 Hearing:
                                                   Date:           July 8, 2020
16                                                 Time:           9:30 a.m.
                                                   Location:       Video or Telephonic Only
17

18

19

20

21

22

23
              TO ALL INTERESTED PARTIES:
24
              PLEASE TAKE NOTICE that on July 8, 2020 at 9:30 a.m., via Telephonic or Video,
25
     before the Honorable William J. Lafferty, United States Bankruptcy Judge, the undersigned shall
26
     move the Court for an order terminating the automatic stay as to the enforcement of its state law
27
     remedies against the real property described in the supporting documents filed and served
28
                                                     1
     Case: 17-40148        Doc# 35   Filed: 06/19/20     Entered: 06/19/20 14:28:56
                                             Notice of Hearing                           Page 1 of 2
 1   herewith.
 2          In the event neither Debtor nor their counsel appears at the hearing on this Motion, the
 3   Court may grant relief from the automatic stay thereby permitting Movant to foreclose on Debtor’s
 4   real property located at 24843 Whitman Street, Hayward, CA 94544, and obtain possession of
 5   said property without further hearing.
 6          All   interested   parties   should   consult   the   Bankruptcy   Court’s   website    at
 7   www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.
 8   The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
 9   video appearance. If you have any questions regarding how to appear at the court hearing, you
10   may contact the Bankruptcy Court by calling (888) 821-7606 or by using the Live Chat feature on
11   the Bankruptcy Court’s website.
12

13                                             Respectfully Submitted,
14   Dated: June 19, 2020                      ZBS LAW, LLP
15
                                               By: /s/ Mark S. Krause
16                                                ERIN M. MCCARTNEY, ESQ.
                                                  MARK S. KRAUSE, ESQ.
17                                                Attorneys for Movant, Wilmington Savings
                                                  Fund Society, FSB, doing business as
18                                                Christiana Trust, not in its individual
                                                  capacity, but solely as trustee for BCAT
19                                                2015-14BTT
20

21

22

23

24

25

26

27

28
                                                       2
     Case: 17-40148      Doc# 35       Filed: 06/19/20     Entered: 06/19/20 14:28:56
                                               Notice of Hearing                         Page 2 of 2
